Beady, J.:
Notwithstanding the able argument of the appellant’s counsel, we think the judgment entered herein must be affirmed. The powers possessed by the common council are those conferred by charters and special laws, and expressed or implied. It does not appear that a gold badge was necessary in order to enable a member of the common council to perform his official functions, and the expense incurred for that purpose was ultra vires, and, therefore, entailed no liability upon the defendants.
No provision having been made by express enactment, for such a purchase, its necessity alone could warrant a resolution to procure it.
The contracts of a municipal corporation for an object not essentially necessary, and not comprehended by, nor within the power of the municipality itself to make, cannot be enforced. (Hodges v. Buffalo, 2 Den., 110 ; Gamble v. Watkins 14 N. Y. S. C. R., 448.)
If it were otherwise, then personal expenditures under the guise of corporate necessities could be made for a variety of purposes, having in fact no relation to the municipality or the discharge of the duty of any of its members.
The judgment must be affirmed, with costs.
Davis, P. J., and Daniels, J., concurred.
Judgment affirmed.